Citation Nr: 1626937	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO. 09-16 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent prior to October 27, 2010, in excess of 30 percent from October 27, 2010 to May 9, 2014, and in excess of 70 percent thereafter for posttraumatic stress disorder (PTSD) with adjustment disorder (formerly rated as acquired psychiatric disorder, adjustment disorder with mixed affect response).

2. Entitlement to an increased rating in excess of 30 percent for a small sliding hiatal hernia with gastroesophageal reflux disease (GERD).

3. Entitlement to an initial compensable rating for bilateral hearing loss.

4. Entitlement to service connection for a functional gastrointestinal disorder, to include irritable bowel syndrome (IBS).

5. Entitlement to service connection for a skin disability, to include dermatitis.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).
ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1988 to October 1992, to include a tour of duty in the Southwest Asia theater of operations.

This matter is before the Board of Veterans' Appeals (Board) on appeal from August 2008, January 2009 and December 2010 rating decisions, with the first issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego California and the latter two issued by the VA RO in Seattle, Washington. 

By way of background, in August 2008 the RO granted a rating of 30 percent for GERD, granted service connection for left ear hearing loss, and, after combining the right and left ear hearing loss into the single issue of bilateral hearing loss, and denied a compensable rating for bilateral hearing loss. The Veteran timely perfected an appeal as to the ratings. In January 2009, the RO granted service connection for an acquired psychiatric disability at 10 percent and denied service connection for IBS. The Veteran filed a notice of disagreement as to the assigned rating and the denial of service connection, and subsequently perfected an appeal of these issues. Lastly, in December 2010 the RO denied reopening of a claim of service connection for a skin disability, which the Veteran timely appealed. All of the issues have been combined into a single appeal for the purposes of Board review.

The Board remanded the issues on appeal for additional development in March 2013. The examinations and notice having been provided and the identified records requested or obtained, the directives have been substantially complied with and the matter again is before the Board. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998). 

As part of the above remand, the Board also took several other actions that affect this decision. First, the Board reopened the claim for service connection for a skin disability, and as such the issue of reopening need not be addressed here. Second, the Board denied entitlement to service connection for sinusitis, asthma, a right thumb disability, chronic fatigue syndrome, and an undiagnosed illness. No appeal or motion for reconsideration was filed, and therefore the denial as to these issues is final and they are no longer before the Board. Finally, the Board also remanded the issue of entitlement to service connection for residuals of a right fifth finger metacarpal. Service connection for this disability was granted while on remand in a May 2014 rating decision. As this constituted a full grant of the benefits sought, this issue is no longer on appeal. AB v. Brown, 6 Vet. App. 35 (1993).

The RO granted additional increased ratings of 30 percent, effective October 27, 2010, and 70 percent, effective May 9, 2014, for PTSD. The grant of an increased rating during the course of an appeal does not affect the pendency of that appeal. AB v. Brown, 6 Vet. App. 35 (1993). As the Veteran is presumed to be seeking the maximum allowable benefit and the maximum benefit has not yet been awarded, the claim is still in controversy and on appeal. Id.

In addition to granting the 70 percent rating, the RO also re-characterized the Veteran's psychiatric disability from an acquired psychiatric disorder, adjustment disorder with mixed affect response, to PTSD with adjustment disorder. This was based on the May 2014 VA psychiatric examination which clarified that the early diagnosis of an adjustment disorder was based on early manifestations of PTSD, and that all of the Veteran's symptoms were attributable to PTSD. This alteration in no way affected the Veteran's rating, individually or combined. In light of the clarification and increased ratings, the Board has re-characterized the issue on the title page accordingly.

When evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for entitlement to TDIU will be considered to have been raised by the record as "part and parcel" of the underlying claim. Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). As noted in the prior Board decision, TDIU has been determined to have been raised by the record.
As part of his substantive appeals, the Veteran requested a hearing before a Veterans Law Judge. In August 2012 the Veteran was scheduled for a hearing, but in correspondence received that same month the Veteran's then-representative requested that the hearing be rescheduled. In October 2012 correspondence the Veteran was properly notified of the date, time and location of the rescheduled hearing, but failed to report without explanation or any request to reschedule. The hearing request is therefore considered withdrawn. 38 C.F.R. § 20.704(d).

In 2014 VA's Acting General Counsel cancelled the accreditation of the Veteran's representative, and as such the power of attorney of record is no longer valid. The Veteran was informed of this in March 2016 correspondence, given the opportunity to select a new representative, and notified that if a response was not received within 20 days it would be presumed the Veteran had chosen to represent himself. No response was received, and accordingly the Board will treat the Veteran as unrepresented in this matter.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The issues of entitlement to an increased rating in excess of 30 percent for hiatal hernia with GERD, service connection for a skin disability, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to October 27, 2010, the Veteran's PTSD was manifested by sleep disturbance, nightmares, fatigue, confusion, depression, difficulty concentrating, isolationist tendencies and difficulty with short term memory; resulting in occupational and social impairment with occasional decreases in work efficiency and intermittent periods of inability to perform occupational tasks. Occupational and social impairment with reduced reliability and productivity was not shown.
2. From October 27, 2010, to May 9, 2014, the Veteran's PTSD was manifested by anxiety, depression, memory loss, fatigue, avoiding crowds, irritability with outbursts of anger, sleep impairment,  impaired concentration, suspiciousness, flattened affect, circumstantial speech, impaired judgment, panic attacks less than weekly, disturbances of motivation and mood, and difficulty establishing and maintaining effective relationships; resulting in occupational and social impairment with reduced reliability and productivity. Occupational and social impairment with deficiencies in most areas was not shown.

3. From May 9, 2014 forward, the Veteran's PTSD was manifested by familial and work conflicts, nightmares, irritability with angry outbursts, hypervigilance, impaired concentration, sleep disturbance, mild memory loss, depressed mood, anxiety, suspiciousness, panic attacks more than once per week, difficulty understanding complex commands, impaired judgment, difficulty in adapting to stressful circumstances, and an inability to establish relationships; resulting in occupational and social impairment with deficiencies in most areas. Total occupational and social impairment has not been shown.

4. Throughout the period on appeal, the Veteran's hearing impairment has been no worse than Level II in the right ear and Level I in the left ear.

5. The Veteran's symptoms of constipation, bloating, and cramping do not equate to a competent diagnosis of a functional gastrointestinal disorder, to include IBS, or other undiagnosed disorder.


CONCLUSIONS OF LAW

1. The criteria for an initial rating of 30 percent, but no higher, prior to October 27, 2010 for PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

2. The criteria for an initial rating of 50 percent, but no higher, from October 27, 2010 to May 9, 2014 for PTSD have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

3. The criteria for an initial rating in excess of 70 percent from May 9, 2014 forward for PTSD have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2015).

4. The criteria for an initial compensable evaluation for bilateral hearing loss have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.10, 4.85, Diagnostic Code 6100, 4.86 (2015).

5. The criteria for service connection for a functional gastrointestinal disorder, to include IBS, have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Concerning the bilateral hearing loss and IBS, VA issued VCAA letters in March 2008, December 2008 and September 2010, prior to the initial unfavorable adjudications in August 2008, January 2009, and December 2010, respectively. As the letters contained all of the necessary information listed above with respect to each claim, VA has met its duty to notify as to these claims.

With respect to the PTSD claim, the appeal arises from the Veteran's disagreement with the initial evaluation following the grant of service connection. Once service connection is granted the claim is substantiated, additional notice is not required, and any defect in the notice is not prejudicial. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). No additional discussion of the duty to notify is therefore required.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. All identified or submitted private treatment records have been associated with the claims file. 

In accordance with the March 2013 remand, in January 2014 the Veteran was requested to identify and authorize for release any further outstanding government or private treatment records relevant to his claimed disabilities. However, no response was received, and therefore no further efforts could be made to obtain any private treatment records. Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996); Zarycki v. Brown, 6 Vet. App. 91, 100 (1993); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991). No other relevant records have been identified and are outstanding. As such, VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, in regards to his PTSD, bilateral hearing loss, and IBS claims VA examinations were provided in April 2008 January 2009, October 2010, and May 2014. The examinations were adequate because the examiners considered and addressed the Veteran's contentions, reviewed the claims file, conducted thorough medical examinations, and provided supporting rationales for all requested opinions. 

Concerning bilateral hearing loss, the Veteran was provided with examinations in April 2008, October 2010, and June 2014. The examinations were adequate because the examiners were state licensed audiologists, a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test were provided, and the opinions noted the effect of the hearing loss disability on daily functioning. Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007); 38 C.F.R. § 4.85.

Based on the foregoing, the Board finds the examination reports to be thorough, complete, and sufficient bases upon which to reach a decision on the Veteran's claims for increased ratings for PTSD and bilateral hearing loss and service connection for IBS. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). Since VA has obtained all relevant identified records and provided adequate medical examination, its duty to assist in this case is satisfied.

II. Increased Schedular Ratings

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.

In evaluating the severity of a particular disability, it is essential to consider its history. 38 C.F.R. § 4.1 (2013); Peyton v. Derwinski, 1 Vet. App. 282 (1991). Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). That said, higher evaluations may be assigned for separate periods based on the facts found during the appeal period. See Fenderson v. West, 12 Vet. App. 119, 126 (1999). This practice is known as staged ratings. Id.

If the evidence for and against a claim is in equipoise, the claim will be granted. 38 C.F.R. § 4.3. A claim will be denied only if the preponderance of the evidence is against the claim. See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990). Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3. Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition. 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran contends he is entitled to increased ratings for his PTSD and bilateral hearing loss. The Board will address PTSD first, followed by bilateral hearing loss, applying the legal framework above as well as the specific rating criteria governing each disability.

A. PTSD

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission. 38 C.F.R. § 4.126. The rating agency shall assign an evaluation based upon all the evidence of record that bears on occupational and social impairment, rather than solely upon the examiner's assessment of the level of disability at the moment of the examination. Id. When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment. Id.

The Veteran's PTSD is currently rated under Diagnostic Code 9411, covering PTSD. 38 C.F.R. § 4.130. PTSD, as well as all other psychiatric disabilities, is rated using the General Rating Formula for Mental Disorders (General Formula). Under the General Formula, a 10 percent rating is assigned for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication. Id.

A 30 percent rating is assigned for occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). Id. 

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect, circumstantial, circumlocutory or stereotyped speech, panic attacks more than once a week, difficulty in understanding complex commands, impairment of short- and long-term memory, impaired judgment, impaired abstract thinking, disturbances of motivation and mood, and difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. Id.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives and own occupation or name. Id.

The "such symptoms as" language means "for example," and does not represent an exhaustive list of symptoms that must be found before granting the rating of that category. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002). The list of examples provides guidance as to the severity of symptoms contemplated for each rating. Id. However, this fact does not make the provided list of symptoms irrelevant. See Vasquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed. Cir. 2013). The Veteran must still demonstrate either the particular symptoms associated with the rating sought, or other symptoms of similar severity, frequency, and duration. Id. at 117. 

Global Assessment of Functioning (GAF) scores are a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness. See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing American Psychiatric Association, Diagnostic and Statistical Manual for Mental Disorders 32 (4th Ed. 1994) [hereinafter DSM-IV]). While the use of GAF scores to rate functioning has been discontinued in the DSM-5, these scores are still probative of the level of severity of the Veteran's overall impairment at the time they were assigned.

The Veteran has been assigned staged ratings of 10 percent prior to October 27, 2010, 30 percent from October 27, 2010 to May 9, 2014, and 70 percent from May 9, 2014 forward. The Board will address each period in turn, moving in chronological order.

During the period prior to October 27, 2010, the Veteran reported experiencing sleep disturbance, fatigue, confusion, difficulty multitasking, depression, difficulty concentrating, isolationist tendencies and difficulty with short term memory. He also endorsed depression, anxiety and a flattened affect during his September 2010 hearing before a decision review officer. The Veteran is competent to report these symptoms, and as there is no evidence his statements are not credible they are entitled to probative weight as to the severity of his symptomatology during this period. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). The Veteran's wife also reported the above symptoms in a May 2008 statement. As these symptoms are observable by a lay third party her statements are competent, and since there is no evidence they are not credible they are also entitled to probative weight. Id.

During this period the Veteran was provided with a VA examination in January 2009. The examiner noted normal hygiene, orientation, speech, and thought processes. Affect was noted to be narrowed and his mood dysphoric and mildly to moderately depressed. The examiner noted a report of short term memory and concentration difficulties, such as not being able to recall specific stores he had been to in a day. The examiner further noted that the Veteran reported an ability to carry out complex tasks and work efficiently, albeit with some struggles, and good relationships with his supervisor and employers at work. The Veteran also reported good family relationships and being able to attend to activities of daily living. 

Overall, the examiner indicated that the Veteran's symptoms pose intermittent and mild to moderate difficulties with respect to occupational and social interactions, primarily due to concentration difficulties. Based on the overall symptomatology and the Veteran's statements, the examiner assigned a GAF score of 65. There is no evidence the examiner was not competent or credible, and as the report is based on the Veteran's statements and an objective examination, it is entitled to significant probative weight concerning the severity of the Veteran's disability at that time. Nieves-Rodriguez, 22 Vet. App. 295. No other examinations from this period are of record, nor are there any VA or private psychiatric treatment records. 

Based on the evidence of record, the Board finds that a rating of 30 percent, but no higher, for the Veteran's PTSD is warranted. The Veteran's noted symptoms during this period, particularly depressed mood, mild short-term memory impairment, suspiciousness or hypervigilance and chronic sleep impairment, are all directly contemplated by a 30 percent rating under the General Formula. Additionally, his own statements indicating that he is able to function well at work with only occasional periods of difficulty are directly in line with the overall level of impairment contemplated by a 30 percent rating. 38 C.F.R. § 4.130, Diagnostic Code 9411.

Further, based on his overall symptomatology the January 2009 examiner assigned a GAF score of 65, which reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. DSM-IV at 46-47. The assigned score is of particular probative weight in this case as it is a numerical representation of the examiner's opinion of the overall functional impairment resulting from the Veteran's PTSD. This GAF score, and the level of symptomatology and functional impairment it represents, most nearly correlates with the level of impairment and severity of symptoms contemplated by a 30 percent rating. As such, a rating of 30 percent for the period prior to October 27, 2010 is warranted. 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

An increased rating in excess of 30 percent is not warranted during this period. While the Veteran reported some difficulties at work and with carrying out complex commands, he also indicated that he is generally able to function and work well. This level of functioning more nearly approximates the level of impairment contemplated by the assigned 30 percent rating than that contemplated by a 50 percent rating, which contemplates a more persistent or continual impairment of productivity or reliability as opposed to intermittent difficulties.

While short-term memory impairment was endorsed, there was no subjective or objective evidence of long-term memory impairment, or that the short term memory impairment results in retention of only highly learned material. Indeed, the example provided by the Veteran of not remembering stores he had been to is indicative of difficulty remembering recent events, which is the level of memory impairment contemplated by a 30 percent rating.

Additionally, although the Veteran was noted to display a restricted or narrow affect, this symptom by itself does not result in the Veteran's overall functional impairment more nearly approximating a 50 percent rating. There is no evidence during this period that the restricted or narrowed affect resulted in reduced reliability or productivity at work, and the Veteran's statements concerning his work efficiency addressed above are contrary to such a finding. Further, the examiner considered the presence of this symptom when assigning the GAF score of 65, which indicates that despite its presence the Veteran's overall level of functional impairment was still commensurate with a 30 percent rating. 

There is no evidence of any other symptoms either directly contemplated by the 50 percent rating, or of comparable severity thereto. Vasquez-Claudio, 713 F.3d at 116-17. As such, the preponderance of the evidence is against a finding that a rating in excess of the 30 percent assigned herein prior to October 27, 2010 is warranted.

Turning to the period from October 27, 2010 to May 9, 2014, the Veteran reported depressed mood, anxiety, irritability, moodiness, sleep impairment, nightmares and hypervigilance, which he is competent to report. There is no evidence his statements are not credible, and therefore they are entitled to probative weight as to the severity of his symptomatology during this period. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

The Veteran was provided with a VA examination in October 2010. The examiner noted subjective complaints of anxiety, depression, short-term memory and concentration impairment, feeling uncomfortable in crowds, irritability with outbursts of anger, isolationist tendencies and sleep impairment. The examiner further noted that the Veteran reported having been fired from a job due to his irritability.

On examination orientation, hygiene, behavior, communications, thought processes, and judgment were all found to be normal. The examiner noted a depressed and anxious affect, panic attacks once per week, hypervigilance, and mild memory impairment. No suicidal ideation, homicidal ideation or hallucinations were present. Obsessive compulsive behavior was noted, but not to the extent they interfered with routine activities. Overall the examiner assigned a GAF score of 60, reflecting moderate functional impairment. There is no evidence the examiner was not competent or credible, and as the report is based on the Veteran's statements and an objective examination it is entitled to significant probative weight concerning the severity of the disability at that time. Nieves-Rodriguez, 22 Vet. App. 295.

A PTSD disability benefits questionnaire (DBQ), as well as an accompanying letter detailing the PTSD diagnosis, completed by a psychiatrist was submitted in September 2012. As an initial matter, the Board notes the physician provided diagnoses of PTSD, depressive disorder and anxiety disorder, and then proceeded to separate out the symptoms attributable to each. However, the examiner also repeatedly indicated in the DBQ and the accompanying letter noted that the depressive and anxiety disorders stem from, overlap with, and are secondary to PTSD. As the two disorders, and thus their associated symptoms, arise from or overlap with PTSD, and in the interest of providing the benefit of the doubt to the Veteran, the Board will attribute all listed symptomatology in the September 2012 DBQ to the Veteran's PTSD for the purposes of determining his disability level. See Mittleider v. West, 11 Vet. App. 181 (1998).

The examiner indicated that the Veteran's PTSD was characterized by depressed mood, anxiety, suspiciousness panic attacks less than weekly, chronic sleep impairment, flattened affect, flashbacks, nightmares, circumstantial speech, impaired judgment, disturbances of motivation and mood, difficulty adapting to stressful situations, difficulty establishing and maintaining relationships, and an inability to maintain relationships. Overall the examiner indicated both that the Veteran's had social and occupational impairment with reduced productivity and reliability as well as social and occupational impairment with impairment in most areas. A further note indicated moderate to severe overall impairment, and a GAF score of 51 was assigned.

VA treatment records from this period generally reflect reports of moodiness, irritability, nightmares, sleep impairment, and impaired concentration. A May 2011 mental health assessment noted irritability with outbursts of anger, nightmares, flashbacks, depressed and anxious mood, and hypervigilance. Suicidal ideation, homicidal ideation and hallucinations were denied. Orientation, grooming, speech, memory, concentration, insight, judgment, and thought processes were normal. Mood was sad and anxious, and affect was flat. A GAF score of 60 was assigned based on the symptoms.

July 2011, December 2012, January 2013, February 2013, March 2013, April 2013, May 2013, June 2013, July 2013, August 2013, and April 2014  records noted PTSD symptoms of detachment, restricted affect, sleep impairment, difficulty concentration, irritability and anger, anhedonia, hypervigilance, social isolation and exaggerated startle response. Orientation, speech, hygiene, thought processes, insight and judgment were all normal, with no evidence of suicidal ideation, homicidal ideation or hallucinations. GAF scores of 60, 62, 64, and 66 were assigned over this period based on the symptoms, with a low of 58 in July 2011.

Separate November 2012, January 2013, April 2013, and July 2013 records all assigned GAF scores of 55, with notations of anxious, irritable or depressed mood and restricted affect. Thought processes were consistently normal and the Veteran denied suicidal ideation, homicidal ideation or hallucinations in all these records.

Based on the evidence of record, the Board finds that a rating of 50 percent, but no higher, from October 27, 2010 to May 7, 2014 is warranted. During this period the VA treatment and the examinations reports show the Veteran consistently displayed flattened affect and disturbances of motivation and mood in the form of fluctuating depression, anxiety and anhedonia. The September 2012 DBQ noted impaired judgment to be present, as well as circumstantial, circumlocutory or stereotyped speech, both of which are directly contemplated by a 50 percent rating.
Finally, as noted above the Veteran was assigned a wide range of GAF scores during this period, with the scores ranging from the mid to upper 50s to the low to mid 60s. GAF scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV for rating purposes). GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social occupational or school functioning, but generally functioning pretty well, with some meaningful interpersonal relationships. DSM-IV at 46-47. 

These scores are highly probative of the Veteran's overall level of impairment during this period as they are a numerical representation of the assigning physician's overall determination of the severity of the Veteran's symptomatology and functional impairment. The GAF scores provided during this period are predominantly in the 51 to 60 range or just outside of it in the low 60s. Further, both the VA examiner and the physician who completed the DBQ indicated with their assigned scores that the Veteran's impairment was moderate, assigning scores of 60 and 51 respectively. As such, the Board finds that the preponderance of the GAF scores in this case reflect that the Veteran's overall symptomatology and functional impairment during this period was moderate in nature. This level of impairment is commensurate with a 50 percent rating under the General formula based on the example symptomatology and the description of social and occupational functioning provided. 

A rating in excess of 50 percent for this period is not warranted. While the September 2012 DBQ noted an inability to establish and maintain relationships, it also indicated that the Veteran only had difficulty doing so. Further, the evidence of record shows the Veteran maintained familial relationships throughout the period at issue and was able to maintain work relationships as he was employed. As such, the preponderance of the evidence of record shows that the Veteran's symptoms are more nearly contemplated by the 50 percent rating, which considers difficulty with establishing and maintaining relationships as opposed to an inability to do so. 

While depression and anxiety were both noted to be present, none of the medical or lay evidence indicated that these were constant or near constant, or that the depression or anxiety interfered with the Veteran's ability to function. The evidence generally shows that during this period the Veteran was able to attend to activities of daily living and function successfully in his familial and work environment. Thus, although present these symptoms were not of the frequency or severity contemplated by a 70 percent rating, which considers near constant or constant depression and anxiety that interferes with the ability to functional effectively.

The evidence during the period in question shows the Veteran experienced irritability with outbursts of anger, which is contemplated by a 70 percent rating. However, the evidence does not show that this symptom, by itself, results in impairment in most areas during this particular period. The evidence shows that the Veteran was consistently working during this period, maintained familial relationships despite some strain, and that thought processes were normal.

Further, all of the physicians noted the Veteran's reports of irritability with outbursts when assigning GAF scores. Thus, the assigning physicians all determined that, even with the presence of irritability, the Veteran's overall functional impairment during this period was no worse than moderate in nature. There is no evidence of further symptomatology of the same or similar severity to those symptoms contemplated by a 70 percent rating. Vasquez-Claudio, 713 F.3d at 116-17. 

Lastly, the Board notes that the September 2012 DBQ physician referred to the Veteran's PTSD as severe. However, the examiner also referred to it as moderate or moderate to severe in the same report, and assigned a GAF score consistent with moderate symptomatology and functional impairment. Moreover, all of the other medical evidence of record, including the October 2010 VA examination and the treatment records from May 2011 to April 2014, characterized the symptomatology and resulting impairment as moderate at worst. As such, the Board finds that the preponderance of the evidence is against a finding that the Veteran's overall level of functional impairment resulting from his PTSD more nearly approximates that contemplated by a 70 percent rating. Therefore, a rating in excess of 50 percent for this period is denied. 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

Finally, from May 9, 2014 forward, the Veteran has reported sleep impairment, familial and workplace difficulties, nightmares, irritability, concentration and memory problems, suspiciousness and hypervigilance, which he is competent to do. There is no evidence his statements are not credible, and therefore they are entitled to probative weight as to the severity of his symptomatology during this period. Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

A VA examination was provided in May 2014. The examiner noted an onset of marital problems as well as conflicts with coworkers. The examiner noted evidence or subjective reports of nightmares, irritability with angry outbursts, hypervigilance, concentration issues, sleep disturbance, mild memory loss, depressed mood, anxiety, suspiciousness, panic attacks more than once per week, difficulty understanding complex commands, impaired judgment, difficulty adapting to stressful circumstances, and an inability to establish relationships. 

Overall, the examiner stated these symptoms resulted in occupational and social impairment with deficiencies in most areas. There is no evidence that the examiner was not competent or credible, and as the report is based on the Veteran's statements, a review of the record and an objective examination, the Board finds that it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. 295. No additional VA treatment records or examination reports are available for this period.

Based on the evidence of record, the Board finds that a rating in excess of 70 percent is not warranted. During this period the evidence does not show any symptomatology of the same or similar severity contemplated by a 100 percent rating. While the Veteran reported strained work and familial relationships, as well as an extremely limited if not non-existent social life, the Veteran was still working at the time of the examination and still in contact with his immediate family. Thus, his occupational impairment cannot be considered to be total. 

While the examiner noted concentration issues and memory loss, there is no evidence that these symptoms are of a severity where the Veteran forgets his own name or the names of close family members. Indeed, the examiner even described the current memory loss as mild. As such, the noted memory loss does not rise to the level of severity contemplated by a 100 percent rating. Further, none of the evidence of record has indicate that the Veteran was disoriented to time or place, suffered from hallucinations, suicidal ideation or homicidal ideation, was unable to perform activities of daily living or exhibited inappropriate behavior, nor is there evidence of other non-listed symptomatology of comparable severity to those directly contemplated. Vasquez-Claudio, 713 F.3d at 116-17. 

As such, the Board finds that the Veteran's overall level of functional impairment resulting from his PTSD more nearly approximates that contemplated by the currently assigned 70 percent rating. Therefore, a rating in excess of 70 percent for this period is denied. 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.

All potentially applicable diagnostic codes have been considered, and there is no basis to assign an evaluation in excess of the ratings assigned herein for the Veteran's disability. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Therefore, for the reasons stated above, the Board finds that initial higher ratings of 30 percent prior to October 27, 2010 and of 50 percent from October 27, 2010 to May 9, 2014, but no higher, are warranted. See Hart, 21 Vet. App. 505. However, a rating in excess of 70 percent from May 9, 2014 forward is not warranted.

B. Bilateral Hearing Loss

Assignment of a disability rating for hearing loss is derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed. Lendenmann v. Principi, 3 Vet. App. 345 (1992). An examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test. 38 C.F.R. § 4.85. 

The rating schedule establishes 11 auditory hearing acuity levels based upon average puretone thresholds and speech discrimination. See 38 C.F.R. § 4.85.
"Puretone threshold average" as used in Tables VI and VIa is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz and divided by four. This average is used in all cases (including those of § 4.86) to determine a Roman numeral designation from Tables VI and VIa. 38 C.F.R. § 4.85(d).

Table VI, "Numeric Designation of Hearing Impairment Based on Puretone Threshold Average and Speech Discrimination," is used to determine a Roman numeral designation (I through XI) for hearing impairment based on a combination of the percent of speech discrimination (horizontal rows) and the puretone threshold average (vertical columns). The Roman numeral designation is located at the point where the row and column intersect. 38 C.F.R. § 4.85(b).

Table VIa, "Numeric Designation of Hearing Impairment Based Only on Puretone Threshold Average," is used to determine a Roman numeral designation (I through XI) for hearing impairment based only on puretone threshold average. Table VIa is used when the examiner certifies that the use of the speech discrimination test is not appropriate due to language difficulties, inconsistent speech discrimination scores, etc., or when indicated under the provisions of § 4.86. 38 C.F.R. § 4.85(c).

Table VII, "Percentage Evaluations of Hearing Impairment," is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment in each ear. The horizontal rows represent the ear having better hearing and the vertical columns represent the ear having the poorer hearing. The percentage evaluation is located at the point where the row and the column intersect. 38 C.F.R. § 4.85(e).

Special provisions apply in instances of exceptional hearing loss. See 38 C.F.R. § 4.86. When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) are all 55 decibels or more, the adjudicator must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa in 38 C.F.R. § 4.85, whichever results in the higher numeral. 38 C.F.R. § 4.86(a). 

Also, when the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. That numeral will then be elevated to the next higher Roman numeral. Each ear is evaluated separately. 38 C.F.R. § 4.86(b).

In this case, the Veteran was provided with three VA audiological examinations. The results of the April 2008 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
30
35
55
LEFT
30
30
25
25
40

Based on these results, the average puretone threshold was 39 decibels for the right ear and 30 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 96 percent in the right ear and 100 percent in the left ear, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level I Roman numeral designation for each ear. As to functional impairment, no report was provided by the Veteran.

The results of the October 2010 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
25
25
45
55
LEFT
30
30
20
35
50

Based on these results, the average puretone threshold was 38 decibels for the right ear and 34 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 96 percent bilaterally, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level I Roman numeral designation for each ear. As to functional impairment, the Veteran reported difficulties hearing conversations and during meetings, as well as difficulty hearing with background noise.

Finally, the results of the June 2014 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
5
30
45
LEFT
10
5
5
20
30

Based on these results, the average puretone threshold was 23 decibels for the right ear and 15 decibels for the left ear. See 38 C.F.R. § 4.85(d). Speech recognition was 90 percent in the right ear and 94 percent in the left ear, as measured by the Maryland CNC test. Applying these values to Table VI, the result is a Level II Roman numeral designation for the right ear and a Level I Roman numeral designation for the left ear. As to functional impairment, the Veteran reported trouble hearing in groups and with background noise, difficulty understanding conversations, and needing people to face him when speaking.

As noted previously, in addition to objective test results, the functional effects of a hearing disability must be discussed for an audiological examination report to be adequate. Martinak, 21 Vet. App. at 455. All three examiners noted the functional impairments reported by the Veteran, if any. As such, the functional impact of the Veteran's hearing loss was considered in each examination. 

VA and private treatment records reflect complaints of, and some treatment for, bilateral hearing loss. However, the records do not contain any additional objective audiometric testing. 

Based on the evidence outlined above, even when using only the worst results, when the Level II designation for the right ear and Level I designation for the left ear are mechanically applied to Table VII, the result is a noncompensable rating. 38 C.F.R. § 4.85; Lendenmann, 3 Vet. App. 345. None of the results reported in the audiological evaluations do not meet the requirements for evaluation based on an exceptional pattern of impairment. See 38 C.F.R. § 4.86(a)-(b).

The Board has considered the Veteran's lay statements, in which he generally contends that his hearing is worse than currently rated, and does not doubt that he experiences a degree of decreased hearing. However, as was indicated above, rating a hearing loss disability involves the mechanical application of rating criteria to the results of specified audiometric studies. According to the schedule, hearing acuity must become very degraded before it reaches the compensable level. Here, the objective medical evidence of record consists of the three VA audiological examinations, which objectively show that the Veteran's hearing loss does not rise to the level of a compensable rating. See 38 C.F.R. § 4.85. For these reasons, the Veteran's claim for a compensable rating for bilateral hearing loss is denied.

All potentially applicable codes have been considered, and there is no basis to assign an evaluation in excess of the currently assigned rating for the Veteran's bilateral hearing loss. See Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). Additionally, staged ratings are not warranted, as the Veteran has had a relatively stable level of symptomatology throughout the appeal. Any increases in severity were not sufficient for a higher rating for the reasons discussed above. See Fenderson, 12 Vet. App. at 126-27.

III. Extraschedular Ratings

Extraschedular consideration involves a three step analysis. Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, 572 F.3d 1366 (Fed. Cir. 2009). The first element requires a finding that the evidence "presents such an exceptional or unusual disability picture that the available schedular evaluations for that service-connected disability are inadequate." See id. at 115. In order to determine whether a disability is "exceptional or unusual," there "must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability." Id. "[I]f the [rating] criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, [and] the assigned schedular evaluation is, therefore adequate, and no referral is required." Id.

A. PTSD

In this case, the first Thun element is not satisfied. The Veteran's service-connected PTSD is manifested by signs and symptoms such as familial and work conflicts, nightmares, irritability with angry outbursts, hypervigilance, impaired concentration, sleep disturbance, mild memory loss, depressed mood, anxiety, suspiciousness, panic attacks more than once per week, difficulty understanding complex commands, impaired judgment, difficulty in adapting to stressful circumstances, and an inability to establish relationships. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the General Rating Formula for Mental Disorders (General Formula). 38 C.F.R. § 4.130, Diagnostic Code 9411. The General Formula contemplates varying degrees of social and occupational impairment based on a wide range of symptomatology, such as memory loss, anxiety and depression, and an inability to establish and maintain effective relationships. Id.

Given the variety of ways in which the rating schedule contemplates occupational and social impairment due to a mental disorder, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, as all the Veteran's symptoms are directly contemplated by the rating schedule and the General Formula to some degree. In short, there is nothing exceptional or unusual about the Veteran's PTSD because the rating criteria reasonably describe his disability level and symptomatology. Thun, 22 Vet. App. at 115. Therefore, an extraschedular rating for the Veteran's PTSD is not warranted.

B. Bilateral Hearing Loss

The first nor second Thun element is not satisfied with regard to the Veteran's hearing loss. It is manifested by signs and symptoms such as decreased hearing acuity, trouble hearing conversations, trouble hearing in groups or with background noise, difficulty participating in meetings, and needing people to face him when speaking. These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule as part of the evaluation of hearing impairment. 38 C.F.R. §§ 4.85, 4.86(a). The rating schedule contemplates varying levels of hearing loss, as well as exceptional patterns of hearing loss. Specifically, a different table of decibel threshold requirements was established (i.e., Table VIA), with the intended effect being to fairly and accurately assess the hearing disabilities of veterans as reflected in a real life industrial setting, such as the Veteran has described. 59 Fed. Reg. 17295 (April 12, 1994). Those certain patterns of impairment are specifically laid out in the schedule, and this Veteran's hearing thresholds do not qualify. Accordingly, the Board finds that functional impairment due to hearing loss that is compounded by background or environmental noise is a disability picture that is considered in the current schedular rating criteria. Thus, the Board finds that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and that a remand to the RO for referral of this issue to the VA Central Office for consideration of an extraschedular evaluation is not warranted.

C. Johnson v. McDonald

Finally, a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced. Johnson v. McDonald, 762 F.3d 1362 (2014). In this case, the Veteran is service-connected for PTSD, a hiatal hernia with GERD, bilateral hearing loss, and tinnitus. The Veteran has not alleged that his currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability.

Further, there is no medical evidence indicating that the Veteran's PTSD or bilateral hearing loss combine or interact either with one another or his other service-connected disabilities in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually. Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

IV.  Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

Finally, for veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for chronic disability that cannot be attributed to a known clinical diagnosis (undiagnosed illness) or for a medically unexplained multisymptom illness (e.g., chronic fatigue syndrome, fibromyalgia, or a functional gastrointestinal disorder). See 38 C.F.R. § 3.317(a)(2)(i).

A functional gastrointestinal disorder is defined as a group of conditions characterized by chronic or recurrent symptoms that are unexplained by any structural, endoscopic, laboratory, or other objective signs of injury or disease and may be related to any part of the gastrointestinal tract, which includes IBS. See 38 C.F.R. § 3.317(a)(2)(i)(b)(3), Note. Such disorders are commonly characterized by symptoms including abdominal pain, substernal burning or pain, nausea, vomiting, altered bowel habits (including diarrhea and constipation), indigestion, bloating, postprandial fullness, and painful or difficult swallowing. Id. A diagnosis of a specific functional gastrointestinal disorder is to be made in accordance with established medical principles, which generally require symptom onset at least six months prior to diagnosis and the presence of symptoms sufficient to diagnose the specific disorder at least three months prior to diagnosis. Id.

A claimant's signs or symptoms need not be shown by medical evidence; however, some objective indications of disability are required. 38 C.F.R. § 3.317(a). Objective indications of chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. § 3.317(a)(3). Signs or symptoms that may be manifestations of undiagnosed illness include, but are not limited to, the following: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; (4) muscle pain; (5) joint pain; (6) neurologic signs or symptoms; (7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317(b).

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The Veteran contends that he is entitled to service connection for IBS. As noted above, in the absence of proof of a present disability there can be no valid claim for service connection. Brammer, 3 Vet. App. at 225. In this case, the Veteran has on occasion stated that he has IBS. However, while the Veteran is competent to report lay observable symptomatology, he is not competent to provide a diagnosis of IBS, as a diagnosis of a specific functional gastrointestinal disorder must be made in accordance with established medical principles and requires medical expertise. See Jandreau, 492 F.3d 1372; C.F.R. § 3.317(a)(2)(i)(b)(3), Note.

Concerning his symptoms, the Veteran has stated that he experiences persistent constipation and bloating, which was echoed by a statement from his wife, as well as cramping during bowel movements. There is no evidence these statements are not credible, and therefore they are entitled to probative weight with respect to establishing his current symptoms. Id.

The Veteran was provided with a VA examination to specifically address his claim of service connection for IBS in May 2014. The examiner noted the Veteran's subjective reports of trouble going to the bathroom and loose stool since his discharge from the military. Based on the Veteran's description of his symptoms at the examination, as well as his review of the claims file, the examiner affirmatively stated that the Veteran does not have IBS.
The examiner indicated that the criteria for a diagnosis of IBS require recurrent abdominal pain or discomfort at least three days per month in the last three months associated with two or more of the following: 1) improvement with defecation; 2) onset associated with a change in frequency of stool; or, 3) onset associated with a change in form (appearance) of stool. The examiner noted that none of the medical evidence, lay statements, or physical examinations contained sufficient findings to support a diagnosis of IBS. As the examiner's opinion is based on accurate facts, the Veteran's own statements and current medical standards, the Board finds that it is entitled to significant probative weight concerning the presence of IBS. Nieves-Rodriguez, 22 Vet. App. 295. No other functional gastrointestinal condition, or intestinal condition generally, was diagnosed.

VA and private treatment records are wholly silent for a diagnosis of IBS or any other functional gastrointestinal disorder. The Veteran indicated in a January 2013 statement that his records from Laguna Beach VA Clinic contained a diagnosis, but review of those records shows no such notation. VA treatment records from August 2011, January 2013 and April 2014 note that the Veteran denied any gastrointestinal symptomatology whatsoever. A January 2009 gulf war examination report did not provide a diagnosis of IBS or any other functional gastrointestinal disorder, and did not note complaints of any associated symptomatology. Indeed, despite extensive treatment for GERD and other stomach conditions there are no complaints of intestine or colon issues in the treatment records since approximately May 2003, when a private treatment record noted some rectal bleeding that was anal in origin. A prior February 2003 note indicated the bleeding was likely hemorrhoidal.

Based on the evidence of record, the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of a functional gastrointestinal disorder, including IBS. The Veteran's statements diagnosing himself with IBS are not competent and his statements regarding symptomatology consistent with a functional gastrointestinal disorder are outweighed by the medical opinion of record, which directly considered the Veteran's reports and the medical evidence of record in determining that IBS was not currently present. As a current diagnosis of a functional gastrointestinal disorder, to include IBS, in accordance with established medical principles has not been shown, service connection for such is not warranted on any basis. 
 
Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. For these reasons, the claim is denied.

	
ORDER

Entitlement to an increased rating of 30 percent, but no higher, prior to October 27, 2010 for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an increased rating of 50 percent, but no higher, from October 27, 2010 to May 9, 2014 for PTSD is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to an increased rating in excess of 70 percent from May 9, 2014 forward for PTSD is denied.

Entitlement to an initial compensable rating for bilateral hearing loss is denied.

Entitlement to service connection for a gastrointestinal disorder, to include IBS, is denied.


REMAND

Concerning the claim for an increased rating for a hiatal hernia with GERD, in its March 2013 remand, the Board requested that the Veteran be provided with a new examination to assess the severity of the condition and to provide an opinion concerning the hiatal hernia. Specifically, the Board requested that the examiner "express an opinion as to whether the appellant now has a hiatal hernia and whether, in order to reduce it, the appellant must undergo surgery." March 2013 Remand at 40. While the examiner indicated that the Veteran did have a current hiatal hernia, the examiner unfortunately did not express an opinion as to whether surgery would be required to reduce it. As such, the Board must remand the claim for an addendum opinion addressing whether surgery is necessary to reduce the hiatal hernia. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Stegall v. West, 11 Vet. App. 268, 271 (1998).

Concerning the claim of service connection for dermatitis, if VA undertakes to provide an examination the examination must be adequate. Daves v. Nicholson, 21 Vet. App. 46, 52 (2007). The Veteran was provided with a VA dermatological examination in May 2014, in which the examiner determined that at the time of the examination, there was no evidence of an active skin disability based on the diagnostic criteria for dermatitis. However, the examiner acknowledged that the Veteran had, in the past 12 months, taken medication to treat dermatitis, and had been diagnosed with atopic dermatitis at one point. Medical records also reflect prescriptions for topical treatments for skin conditions during the appellate period, and the Veteran has stated that he has experienced rashes on his chest and arms during the period on appeal. 

As there is evidence of a disability during the period on appeal, albeit not at the time of the examination, an opinion must be provided concerning whether the condition noted during the period on appeal is related to the Veteran's service, regardless of whether the condition is present at the time of the examination. Therefore, the Board must remand the claim for an addendum opinion addressing whether the skin disability or disabilities present during the appellate period are etiologically related to the Veteran's service.

With respect to TDIU, the Board finds that any determinations with respect to the increased rating or service connection claims remanded herein would materially affect any determination concerning TDIU. As such, it is inextricably intertwined with the increased rating and service connection claims being remanded and must therefore be remanded as well. Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:
1. Obtain an addendum opinion from the examiner who provided the May 2014 VA esophageal examination, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be reviewed by the examiner. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following question:

Does the Veteran have to undergo surgery in order to reduce the hiatal hernia noted to be present in the May 2014 examination report?

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  

2. Obtain an addendum opinion from the examiner who provided the May 2014 VA skin examination, or another appropriate medical professional if the examiner is unavailable. The electronic claims file must be reviewed by the examiner. If the reviewer determines that additional examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled. After reviewing the claims file, the reviewer should answer the following question:

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's skin disability, to include dermatitis, is related to his active duty service, including exposure to environmental hazards during service in Southwest Asia?

An opinion should be provided that addresses all notations of a skin disability during the period on appeal, to include atopic dermatitis, regardless of the fact that the Veteran presented with no skin disability at the time of the May 2014 VA examination.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3. Thereafter, readjudicate the issues on appeal, to include TDIU. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


